DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response an amendment filed on 01/26/2021.
Claims 1, 3-9, 11-17 and 19-23 are pending. Applicant has amended claims 1, 11, 13, cancelled claims 2, 18, 10 and added new claims 21-23.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 23 recites the limitation “the titanium (III) compound" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-9, 11-12, 14-15 and 19-22 are rejected 35 U.S.C. 103 as being unpatentable over McDaniel et al (US PGPUB NO.: 2019/0314797 A1).

As per Claim 1, McDaniel discloses for making an olefin polymerization catalyst comprising contacting silica support with solubilized titanium mixture (STM, paragraph 0053) to form titanated support  where STM comprising of titanium-containing compound, carboxylate, i.e. carboxylic acid (paragraphs 0030, 0047), nitrogen-containing compound, i.e. dimethylglycine (paragraph 0040, and solvents (paragraphs 0058-0061).  
Further teaches drying the titanated silica support by heating and maintaining at a temperature in range of about 25-300° C for a time period of from about 30 minutes to 6 hours to form pre-catalyst (paragraphs 0058-0061). 
Further teaches calcining the pre-catalyst in presence of air and maintaining the temperature range of from about 400-1000° C for a time period of from about 1 minute to 24 hours (paragraph 0064). 

Further teaches the silica support has an average particle size of from about 10 to 500 microns (paragraph 0018).
McDaniel does not explicitly suggest or disclose an amino acid wherein a molar ratio of titanium-containing compound to amino acid is in range of from about 0.1 to about 10. 
With respect to the difference, McDaniel teaches nitrogen-containing compound comprising dimethylglycine. McDaniel does not explicitly suggest or disclose specifically nitrogen containing compound comprising amino acid but since McDaniel teaches nitrogen-containing compound comprising dimethylglycine which would read on the claim limitation of type of amino acid as recited in the applicant’s claim 15 (see paragraphs 0040, 0046, tables 3, 7).
Given McDaniel suggesting nitrogen containing compound can include dimethylglycine which is the same amino acid recited in applicant’s claim 15, therefore one skill in the art would be motived to expect suitably function as amino acid. 
As per claim 3, McDaniel teaches method further comprising contacting a chromium containing compound with silica support, dried titanated support, pre-catalyst (considered as titanated silica support, paragraphs 0058-0061).
As per claim 4, McDaniel teaches silica support comprises chromium (paragraph 0020).
As per claim 6, McDaniel teaches titanium-containing solution, i.e. STM further comprises chromium-silica support (paragraphs 0058-0060).
As per claim 7, McDaniel teaches chromium-containing compound comprising chromium trioxide, chromium acetate, chromium nitrate, chromium sulfate, tertiary butyl chromate, biscyclopentadienyl chromium (II), chromium (III) acetylacetonate or combinations thereof (paragraph 0022).
As per claims 8-9, McDaniel teaches solvent is aqueous solvent, i.e. water, alcohol (paragraphs 0052, 0119).
As per claim 11, McDaniel teaches titanium compound comprises titanium (IV) compound comprising alkoxide group (paragraphs 0024-0025).
As per claims 12, 22, McDaniel teaches titanium IV compounds comprising of alkoxide group such as Ti(OR)4, TiO(OR)2, Ti(OR2)(acac)2, Ti(OR)2(oxal) or combination thereof, wherein “acac” is acetylacetonate, “oxal” is oxalate, and each R independently is ethyl, isopropyl, n-propyl, isobutyl, or n-butyl. 
As per Claim 14, McDaniel teaches dimethylglycine, arginine (interpreted as alpha amino acid, see paragraphs 0040, 0046, tables 3, 7).
As per Claim 15, McDaniel teaches dimethylglycine (interpreted as amino acid, see paragraphs 0040, 0046, tables 3, 7).
As per claim 19, McDaniel teaches a multi carboxylate and alpha-hydroxy carboxylate (paragraph 0048).
As per Claims 20, McDaniel teaches carboxylate is provided in form of carboxylic acid such as acetic acid, glycolic acid, malonic acid, phosphonoacetic acid, glyoxylic acid, oxalic acid, citric acid, malic acid, gluconic acid, tartaric acid, lactic acid and combination thereof (Paragraphs 0030, 0047).
As per claim 21, McDaniel teaches silica support comprises 1 wt% to 20wt% of water based on the total weight of the silica support (paragraph 0017).

Claim 5 is rejected 35 U.S.C. 103 as being unpatentable over McDaniel et al (US PGPUB NO.: 2019/0314797 A1) in view of McDaniel (US PGPUB No.: 2019/0153132 A1).
As per Claim 5, McDaniel teaches a method for making an olefin polymerization catalyst as mentioned above for claim 1 comprising of silica support contacted with titanium-containing solution and chromium-containing compound.

However, McDaniel (‘132) suggest method for making olefin polymerization catalyst comprising simultaneously contacting aqueous solvent, solvating agent, titanium-containg compound (i.e. titanium (IV) or titanium (III) compounds), silica-support and chromium-containing compound to form pre-catalyst (paragraph 0039). 
	Given that McDaniel(‘797) and McDaniel (‘132) are both directed to polymerization catalyst method and both utilizing silica support, chromium compounds and titanium compounds, it would have been obvious to one of the ordinary skill in the art at the time of invention to modify McDaniel process (‘797) with McDaniel (‘132) to include simultaneous contacting with titanium-containing solution, chromium containing compound and silica support which would provide reduction of cost for olefin polymerization catalysts as taught by McDaniel (‘132) (paragraph 0002).
Claims 13 and 23 are rejected 35 U.S.C. 103 as being unpatentable over McDaniel et al (US PGPUB NO.: 2019/0314797 A1) in view of Schwerdtfeger et al (US PGPUB No.: 2018/0305473 A1).
As per Claims 13 and 23, McDaniel teaches a method for making an olefin polymerization catalyst as mentioned above for claim 1 which includes the titanium (IV) compounds (i.e. Ti(OH)4) or titanium (III) compounds (paragraphs 0024-0027) but McDaniel does not explicitly disclose or suggest specific titanium (III) compounds as recited in claims 13 and 26 which are Ti2(SO4)3, Ti(OAc)3,Ti(oxalate), Ti(NO3)3 or a combination thereof.
However, Schwerdtfeger teaches a method of preparing catalyst suitable in olefin polymerization method comprising silica support, chromium-containg compound and further contains titanium-containing compound which can include titanium (IV) compound (i.e.TiO2, 2) and titanium (III) compound (i.e. Ti2(SO4)3, Ti(OAc)3,Ti(oxalate), Ti(NO3)3 or a combination thereof  (paragraphs 0012-0013, 008, 0009, 0015) and solvent (paragraph 0021).
Given Schwerdtfeger suggest titanium (IV) compound or titanium (III) compound as recited in paragraphs 0012-0013 which are used in polymerization catalyst method and given McDaniel suggest utilizing either titanium (III) or titanium (IV) compounds (paragraphs 0024-0027), therefore it would have been obvious to one of the ordinary skill in the art at the time of invention to use the suggested titanium (III) and/or titanium (IV) compounds of Schwerdtfeger as an alternative with McDaniel which improves both costs associated with catalyst production and process economics as taught by Schwerdtfeger (paragraph 0004).

Claims 16-17 are rejected 35 U.S.C. 103 as being unpatentable over McDaniel et al (US PGPUB NO.: 2019/0314797 A1) in view of McDaniel (US Patent No.:4,424,320).

As per Claims 16-17, McDaniel (‘797) teaches the pre-catalyst composition as mentioned above but does not explicitly disclose or suggest composition comprising peroxide.
However, McDaniel (‘320) teaches a catalyst containing silica component, chromium compound, titanium compound, i.e. titanium nitrate or titanium tetrachloride or titanium tetraalkoxides and further containing peroxide such as hydrogen peroxide which is reacted with titanium compound and acid (Col.2 lines 35-48, Col.3 lines 18-23, 41-43, examples 1, 3).
Given McDaniel (‘797) and McDaniel (‘320) are directed to polymerization catalyst containing silica as support, chromium compound and titanium compound, therefore,  it would have been obvious to one of the ordinary skill in the art  before the effective filing date of applicant invention to modify the pre-catalyst composition of McDaniel (‘797) to include peroxide of McDaniel (‘320) which provides a more soluble titanium compound for use in forming titanium-containing silica as taught by McDaniel (‘320, see Col.2 lines 12-14).


Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered and are persuasive. 
In response to amendment regarding claim 1 for titanium compound comprises titanium (IV) compound and applicant’s remarks presented on pages 7-8, it is agreed that Collins et al (EP2606962 A1) and Hasuo et al (US Patent No.: 4,339,557) are no longer meeting Claim 1 limitation as recited, in particular to titanium compound comprising titanium (IV) compound since Collins and Hasuo are directed to titanium (III) compound. Therefore the rejection of Collins in view of Hasuo and in further view of McDaniel (4,339,557) has been withdrawn.
However, upon further consideration, examiner made new ground of rejection for 1, 3-4, 6-9, 11-12, 14-15 and 19-22 over McDaniel et al (US PGPUB NO.: 2019/0314797 A1) reference, for claim 5 over McDaniel (‘797) in view of McDaniel (US PGPUB No.: 2019/0153132 A1), for claims 13 and 23 over McDainiel (‘797) in view of Schwerdtfeger et al (US PGPUB No.: 2018/0305473 A1), and for claims 16-17 over McDaniel (‘797)in view of McDaniel (US Patent No.: 4,424,320) as set forth above. 
In addition of new claim 23 filed on 01/26/2021, 35 U.S.C 112(b) rejection has been made as set for above for lack of antecedent basis for “the titanium (III) compound” since claim 1 is limited to only titanium compound comprising of titanium (IV) compound. Examiner has requested for clarification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        02/12/2021